


Exhibit 10.8
SELECTIVE INSURANCE GROUP, INC.
CASH INCENTIVE PLAN


SERVICE-BASED
CASH INCENTIVE UNIT AWARD AGREEMENT


This CASH INCENTIVE UNIT AWARD AGREEMENT (“Agreement”) is made and entered into
as of the date appearing on the signature page below, pursuant to the Selective
Insurance Group, Inc. Cash Incentive Plan (the “Plan”) by and between SELECTIVE
INSURANCE GROUP, INC., a New Jersey corporation (the “Company”), and [EMPLOYEE]
(the “Recipient”).
WHEREAS, the Salary and Employee Benefits Committee (the “Committee”) of the
Board of Directors of the Company (the “Board”), has approved the grant of cash
incentive units (each a “Cash Unit”), as described in Section 2 below (the
“Award”) pursuant to the Plan to the Recipient as set forth below.
NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, and intending to be legally bound hereby, the parties agree as
follows:
1.Definitions. Capitalized terms which are not defined herein shall have the
meaning set forth in the Plan. If any provision of this Agreement conflicts with
any provision of the Plan (as determined in the sole discretion of the
Committee) the Plan shall govern.


2.Grant of Cash Units; Initial Value. The Company hereby grants to the
Recipient, pursuant to the Plan on the date set forth above, an Award of
[NUMBER] Cash Units. Each Cash Unit granted hereunder shall have an initial
value of one hundred dollars ($100) as of the first day of the Performance
Period set forth below. The final value of each Cash Unit shall be adjusted to
reflect the percentage increase or decrease of the total shareholder return on
the common stock of the Company from the last Trading Day (as hereinafter
defined) of the year immediately preceding the commencement of the Performance
Period through the last Trading Day of the Performance Period. For purposes of
this Section 2, “Trading Day” shall mean any day on which shares of the common
stock of the Company are listed and may be traded on the NASDAQ Stock Market or,
if not so listed, the principal securities exchange on which such shares are
listed.


3.Payment of Cash Units. The payment for this Award which the Committee
determines, in writing, to be earned pursuant to Section 4 shall, subject to the
provisions of Section 4 and Section 5, be paid in cash by the Company on a date
(the “Payment Date”) as soon as practicable in the calendar year following the
end of the calendar year coincident with the end of the Performance Period.


4.Vesting Schedule. The Performance Period for this Award shall commence on
[Date to be determined by Committee] and end on [Date to be determined by
Committee].


5.Termination of Employment. Except as provided in this Section 5 or in Section
6, the Recipient must be employed by the Company as of the Payment Date to be
entitled to receive payment of the Award. Notwithstanding the foregoing, if the
Recipient’s employment is terminated prior to such Payment Date by reason of the
Recipient’s death or Total Disability or on or after attaining Early Retirement
Age or Normal Retirement Age, or for any other reason with the express consent
of the Committee, the Award shall be payable at the same time and pursuant to
the same terms and conditions, had the Recipient continued employment through
the Payment Date.


“Early Retirement Age” shall mean the date on which the Recipient attains age
fifty-five (55) and completes ten (10) “1-Year Periods of Service,” as defined
in the Selective Insurance Retirement Savings Plan. “Normal Retirement Age”
shall mean the later of age sixty-five (65) or the date on which the Recipient
completes five (5) 1-Year Periods of Service. “Total Disability” shall mean a
total mental or physical inability to perform work during the course of the
Recipient’s employment which entitles the Recipient to a disability benefit
under the Company’s long-term disability plan or under the Social Security Act.




--------------------------------------------------------------------------------




The transfer of the Recipient’s employment between entities within the Company
shall not be considered a termination of employment. In the event of the
Recipient’s termination of employment prior to the Payment Date, except as
provided in this Section 5 or in Section 6, the Recipient shall have no right to
any payment hereunder.
6.Change in Control. Notwithstanding anything in Section 5, in the event a
Change in Control occurs, the Award, if not previously forfeited pursuant to
Section 5, shall become nonforfeitable, and the value of each Cash Unit shall be
determined as of the date of the Change in Control, based upon the percentage
increase or decrease of the total shareholder return on the common stock of the
Company through the date of the Change in Control as if the date of the Change
in Control were the last day of the Performance Period. The payment of the Award
so determined shall be made to the Recipient within thirty (30) days of the
Change in Control. Notwithstanding the foregoing, if the Recipient has entered
into an employment agreement with the Company that provides that Awards under
the Plan shall become nonforfeitable upon a qualifying termination of employment
following a Change in Control, the Recipient’s Award shall not become
immediately nonforfeitable upon the occurrence of a Change in Control, and shall
only become nonforfeitable if the Recipient experiences a qualifying termination
following the Change in Control, as forth in the employment agreement.


7.Notice. Any notice required or permitted to be given to the Company under this
Agreement shall be addressed to Selective Insurance Group, Inc., Attention:
Corporate Secretary, 40 Wantage Avenue, Branchville, New Jersey 07890; any
notice required or permitted to be given to the Recipient under this Agreement
shall be deemed given when delivered personally, when deposited with a United
States Post Office, postage prepaid, addressed, as appropriate, either at the
Recipient’s address as last known by the Company or such other address as the
Recipient may designate in writing to the Company, or by electronic delivery to
the Recipient’s electronic address as last known by the Company or such other
address as the Recipient may designate in writing to the Company.


8.Failure to Enforce Not a Waiver. The failure of the Company to enforce at any
time any provision of this Agreement shall in no way be construed to be a waiver
of such provision or of any other provision hereof.


9.Amendments. Except as otherwise provided in Section 11, this Agreement may be
amended or modified at any time only by an instrument in writing signed by each
of the parties hereto.


10.Survival of Terms. This Agreement shall apply to and bind the Recipient and
the Company and their respective permitted assignees and transferees, heirs,
legatees, executors, administrators and legal successors.


11.Severability. If a provision of this Agreement is held invalid by a court of
competent jurisdiction, the remaining provisions will nonetheless be enforceable
according to their terms. Further, if any provision is held to be overbroad as
written, that provision shall be amended to narrow its application to the extent
necessary to make the provision enforceable according to applicable law and
enforced as amended.


12.Governing Law. This Agreement shall be governed by and construed according to
the laws of the State of New Jersey without regard to its principles of conflict
of laws.


13.Incorporation of Plan; Acknowledgment. This Agreement is granted pursuant to
the Plan, and is in all respects governed by the Plan and subject to all of the
terms and provisions thereof, whether such terms and provisions are incorporated
in this Agreement by reference or are expressly cited. Without limiting the
foregoing, by accepting this Cash Unit Award, the Recipient acknowledges and
agrees that all cash received by Recipient under this Agreement shall be subject
to the Company’s Clawback Policy, as in effect on the date of this Agreement. By
signing this Agreement, the Recipient acknowledges having received and read a
copy of the Plan.


[Remainder of this page is intentionally left blank]














--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed and delivered this Cash
Incentive Unit Award Agreement on the day and year first above written.




SELECTIVE INSURANCE GROUP, INC.


By: ____________________________________             
Name:_______________________________             
Title:________________________________                     






                        
[EMPLOYEE]






                        
Current Date






